


110 HRES 336 IH: Expressing the sense of the United States

U.S. House of Representatives
2007-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 336
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2007
			Ms. Kaptur submitted
			 the following resolution; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the United States
		  House of Representatives that the United States should adhere to moral and
		  ethical principles of economic justice and fairness in developing and advancing
		  United States international trade treaties, agreements, and investment
		  policies.
	
	
		Whereas all human beings, regardless of any distinction,
			 share the same intrinsic and inalienable rights and dignity;
		Whereas international trade operates according to economic
			 logic but without an ethic;
		Whereas international trade and investment should respect
			 the rights of people above markets and involve the meaningful participation of
			 those affected by trade;
		Whereas international trade and investment should uphold
			 international labor rights and promote the advancement of women in social and
			 economic development;
		Whereas hundreds of millions of workers worldwide labor
			 under inhumane conditions in sweatshops, often linked to multinational
			 corporations, without a sustainable wage, basic benefits, or collective
			 bargaining rights;
		Whereas international trade and investment should advance
			 democratic principles, broad-based equality, sustainable human development, and
			 poverty alleviation and secure the Earth's natural environment;
		Whereas international trade and investment should respect
			 the right and responsibility of people to maintain the global commons through
			 the sustainable use of their local and traditional resources;
		Whereas government exists to serve the needs of society
			 and has an essential role in setting priorities and making decisions about
			 trade and investment in order to advance the common good; and
		Whereas exclusive reliance on market liberalization and
			 free trade often exacerbates economic and social inequalities within and
			 between countries: Now, therefore, be it
		
	
		That henceforth the House of
			 Representatives will adhere to the following principles in evaluating,
			 approving, and advancing all United States trade and investment treaties,
			 agreements, and policies:
			(1)International trade and investment systems
			 should respect and support the dignity of the human person, the integrity of
			 creation, and our common humanity.
			(2)International
			 trade and investment activities should advance the common good and be evaluated
			 in the light of their impact on those who are most vulnerable.
			(3)International
			 trade and investment policies and decisions should be transparent and should
			 involve the meaningful participation of the most vulnerable stakeholders.
			(4)International
			 trade and investment systems should respect the legitimate role of government,
			 in collaboration with civil society, to set policies regarding the development
			 and welfare of its people.
			(5)International
			 trade and investment systems should safeguard the global commons and respect
			 the right of local communities to protect and sustainably develop their natural
			 resources.
			
